DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–30 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 2017/0318309 A1) and Hannuksela (US 2013/0114742 A1).
Regarding claim 1, the combination of Sullivan and Hannuksela teaches or suggests a method of decoding a coded video bitstream implemented by a video decoder, comprising: parsing, from the coded video bitstream, a flag (Sullivan, Abstract and ¶ 0010:  teaches parsing from the bitstream a syntax element that indicates whether another syntax element is explicitly signaled in (requires parsing from) the bitstream); parsing, from the coded video bitstream, a first reference picture list structure (Hannuksela, ¶ 0094:  describes the initial reference picture list (RPL) ; determining that an index to a second reference picture list structure is not present in a slice header of the coded video bitstream and inferring that the index to the second reference picture list structure is the same as an index to the first reference picture list structure when the flag has a first value (Examiner interprets this limitation as saying that there is a conditional flag present that when taking on a certain value indicates whether or not the value of another syntax element is inferred or explicitly signaled; Sullivan, Abstract and ¶ 0010:  teaches parsing from the bitstream a syntax element that indicates whether another syntax element is explicitly signaled in the slice header; Sullivan, ¶ 0101:  teaches that the RPL modification structure, i.e. Applicant’s second reference picture list structure, is conditionally signaled independently for both list 0 and list 1; Examiner notes the PTO publications office misinterprets a lowercase L as a one, i.e. l vs 1; In other words, when references say 10 or 11, it’s actually L0 and L1 which signify list 0 and list 1; According to Applicant’s published paragraphs [0124], [0130], and [0131], the claimed same indexes are between RPL 0 and RPL 1; Sullivan alone fails to teach that the modified list 0 reference picture list structure would be the same as the modified list 1 reference picture list structure; However, Hannuksela, ¶ 0334:  recognizes that list 0 and list 1 may have the same structure and thus teaches or suggests inheritance of reference picture list structure from list 0 to list 1 based on hierarchical parameter signaling (Hannuksela, ¶¶ 0144 and 0148); Thus, the combination of Sullivan and Hannuksela teaches or suggests inferring a list 1 index from the list 0 index for RPL structure as Applicant ; determining that the index to the second reference picture list structure is present in the slice header when the flag has a second value (Examiner interprets this limitation as saying that there is a conditional flag present that when taking on a certain value indicates whether or not the value of another syntax element is inferred or explicitly signaled; Sullivan, Abstract and ¶ 0010:  teaches parsing from the bitstream a syntax element that indicates whether another syntax element is explicitly signaled in the slice header; Sullivan, ¶ 0101:  teaches that the RPL modification structure, i.e. Applicant’s second reference picture list structure, is conditionally signaled independently for both list 0 and list 1); generating a reference picture list using at least one of the first reference picture list structure or the second reference picture list structure from the coded video bitstream (Hannuksela, ¶ 0334:  teaches the reference picture lists can be identified by an index to indicate which of the reference picture lists is selected); and performing inter-prediction based on the reference picture list to generate a reconstructed block (Sullivan, ¶ 0056:  teaches inter-prediction and reconstruction based on reference picture lists).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Sullivan, with those of Hannuksela, because both references are drawn to the same field of endeavor (RPL structure signaling and RPL modification) and because the combining Sullivan’s signaling of RPL modification structure using conditional signaling (Sullivan, ¶ 0101) with Hannuksela’s rules regarding inheritance of reference picture list syntax elements according to hierarchical parameter signaling (Hannuksela, ¶¶ 0144 and 0148) and with 
Regarding claim 2, the combination of Sullivan and Hannuksela teaches or suggests the method of claim 1, wherein the flag is designated rpl1_idx_present_flag (Examiner notes it does not matter what the flag is called; Sullivan, ¶ 0098:  teaches ref_pic_list_modification_flag_l0, which indicates whether the RPL has a signaled modification).
Regarding claim 3, the combination of Sullivan and Hannuksela teaches or suggests the method of claim 1, wherein the flag is included in a picture parameter set (PPS) of the coded video bitstream (Hannuksela, ¶‌ 0143:  teaches reference picture list structure signaling can be in either the PPS or SPS).
Regarding claim 4, the combination of Sullivan and Hannuksela teaches or suggests the method of claim 1, wherein the flag is included in a sequence parameter set (SPS) of the coded video bitstream (Hannuksela, ¶‌ 0143:  teaches reference picture list structure signaling can be in either the PPS or SPS).
Regarding claim 5, the combination of Sullivan and Hannuksela teaches or suggests the method of claim 1, wherein the first reference picture list structure is included in the slice header of the coded video bitstream (Sullivan, ¶ 0010:  teaches RPL structure can be signaled in the slice header).
Regarding claim 6, the combination of Sullivan and Hannuksela teaches or suggests the method of claim 1, wherein the flag is included in a picture parameter set (PPS) of the coded video bitstream and the first reference picture list structure is included in the slice header of the coded video bitstream (Sullivan, ¶ 0101:  teaches the PPS holds the flag lists_modification_present_flag which tells the decoder whether to look for the RPL modifications in the slice header). 
Regarding claim 7, the combination of Sullivan and Hannuksela teaches or suggests the method of claim 1, wherein the first value of the flag is one (1) (Examiner notes that whether a flag’s value is 0 or 1 and what that means is arbitrarily set; Sullivan, ¶ 0101:  teaches the PPS holds the flag lists_modification_present_flag which tells the decoder whether to look for the RPL modifications in the slice header).
Regarding claim 8, the combination of Sullivan and Hannuksela teaches or suggests the method of claim 7, wherein a ref_pic_list_sps_flag[1] and a ref_pic_list_idx[1] are not included in the slice header when the first value of the flag is one (1) (Examiner notes that whether a flag’s value is 0 or 1 and what that means is arbitrarily set; Sullivan, ¶ 0101:  teaches the PPS holds the flag lists_modification_present_flag which tells the decoder whether to look for the RPL modifications in the slice header).
Regarding claim 9, the combination of Sullivan and Hannuksela teaches or suggests the method of claim 1, wherein the second value of the flag is zero (0) (Examiner notes that whether a flag’s value is 0 or 1 and what that means is arbitrarily set; Sullivan, ¶ 0101:  teaches the PPS holds the flag lists_modification_present_flag which tells the decoder whether to look for the RPL modifications in the slice header).
Regarding claim 10, the combination of Sullivan and Hannuksela teaches or suggests the method of claim 9, wherein a ref_pic_list_sps_flag[0] and a ref_pic_list_idx[0] are included in the slice header when the second value of the flag is zero (0) (Examiner notes that whether a flag’s value is 0 or 1 and what that means is arbitrarily set; Sullivan, ¶ 0101:  teaches the PPS holds the flag lists_modification_present_flag which tells the decoder whether to look for the RPL modifications in the slice header).
Claim 11 lists the same elements as claim 1, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 12 lists the same elements as claim 2, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 13 
Claim 14 lists the same elements as claim 5, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Regarding claim 15, the combination of Sullivan and Hannuksela teaches or suggests the method of claim 11, wherein the first reference picture list structure and the second reference picture list structure are encoded in the slice header of the video bitstream (Sullivan, ¶ 0010:  teaches RPL structure can be signaled in the slice header).
Claim 16 lists the same elements as claims 7 and 9, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 7 and 9 applies to the instant claim.
Claim 17 lists the same elements as claim 8, but is drawn to the corresponding encoding method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 18 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Regarding claim 19, the combination of Sullivan and Hannuksela teaches or suggests the decoding device of claim 18, further comprising a display configured to display an image generated using the reconstructed block 
Claim 20 lists the same elements as claim 2, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 21 lists the same elements as claim 3, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 3 applies to the instant claim.
Claim 22 lists the same elements as claim 5, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 23 lists the same elements as claims 7 and 9, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claims 7 and 9 applies to the instant claim.
Claim 24 lists the same elements as claim 8, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 8 applies to the instant claim.
Claim 25 lists the same elements as claim 11, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 11 applies to the instant claim.
Claim 26 
Claim 27 lists the same elements as claim 13, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 13 applies to the instant claim.
Claim 28 lists the same elements as claim 14, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 14 applies to the instant claim.
Claim 29 lists the same elements as claim 16, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 16 applies to the instant claim.
Claim 30 lists the same elements as claim 17, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 17 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sjoberg et al., "Overview of HEVC High-Level Syntax and Reference Picture Management," IEEE Transactions on Circuits and Systems for Video Technology, Vo. 22, No. 12, Dec. 2012.  See particularly Sections VI and VII, describing Reference Picture Sets in the slice headers and Reference Picture lists including modifications, respectively.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481